Title: To Thomas Jefferson from John Adams, 22 May 1785
From: Adams, John
To: Jefferson, Thomas



My Dear Sir
Montreuil sur mer May 22. 1785

We left Auteuil the 20th. afternoon and have made easy Journeys. Indeed We could not have done otherwise, because the Post-horses  were engaged, by the unusual Number of Travellers, in such Numbers that We have been sometimes obliged to wait. The Country is an heap of Ashes. Grass is scarcely to be seen and all sorts of Grain is short, thin, pale and feeble while the Flax is quite dead. You see indeed more green Things than in some of our sharp Drouths in America, but as the Heat of this Clymate is not sufficient to destroy vegetation so effectually as with us, it is not enough neither to produce so rapid a Revivication of the Universe, upon the Return of Rains, so that their Prospects are more melancholly than ours upon such Occasions. I pity this People from my soul. There is at this Moment as little appearance of a change of Weather as ever.
Tomorrow we shall reach Calais, but I cannot calculate how long it will take us to cross the Channel. I allow two days from Dover to London as I am determined to be in a hurry about nothing from the Beginning to the End of this Adventure. It is best to give myself as well as others time to think.
The Ladies join in respects to you and Mr. Humphreys and Mr. Williamos, the Marquis and his Lady and all other Friends. Be so good as to inform me, if you learn any Thing of the sailing of the Packet, and of the Health of my Boy. I thank you kindly for your Book. It is our Meditation all the Day long. I cannot now say much about it, but I think it will do its Author and his Country great Honour. The Passages upon Slavery, are worth Diamonds. They will have more effect than Volumes written by mere Philosophers. The Ladies say you should have mentioned West and Copeley at least among your American Genius’s, because they think them the greatest Painters of the Age. Madam[e says] I have not expressed her sentiments politely enough. It should run thus: The Ladies desire that in the next Edition you would insert West and Copeley &c.
The melancholly Face of Nature, added to the dull political Prospect before us, on the other side of the Channell, coming upon the Back of our natural Regretts at parting with our Son and our fine Summer Situation at Auteuil, and all our Friends in and about Paris, make the Journey rather triste, but we have passed through scenes bien plus triste encore. Adieu.

J. Adams

